P IL ..I:
                                                                                        C#    T OF APPEALS'
                                                                                             DIVISION II

                                                                                    2D14, DEC
      IN THE COURT OF APPEALS OF THE :S.TATE OF WASHI

                                                                                     By
                                            DIVISION II

    STATE OF WASHINGTON,                                             No. 45929 -9 -II


                                   Respondent,


          v.



    CHRISTOPHER E. THOMPSON,                                   UNPUBLISHED OPINION


                                   Appellant.


         WoRSwICK, P. J. —      Christopher Thompson appeals his sentence for unlawful possession

                        1
of methamphetamine,         arguing that the sentencing court erred by imposing a community custody

condition that prohibits Thompson from entering places whose primary business is the sale of

liquor. The State concedes this error. Because entering places whose primary business is the

sale of liquor does not relate to the circumstances of Thompson' s offense, we agree with


Thompson and accept the State' s concession and remand for the trial court to vacate the


community custody condition prohibiting Thompson from entering places whose primary

business is the sale of liquor.


                                                 FACTS


         A jury found Thompson guilty of possession of methamphetamine for possessing a bag

of methamphetamine at a courthouse in May 2013. Nothing in the record suggests that alcohol

was involved in the offense. At sentencing, the trial court found that Thompson had a chemical




1
    RCW 69. 50. 4013.
No. 45929 -9 -II



dependency that contributed to the offense, but did not find that entering bars, taverns, or places

whose primary business is the sale of liquor related to the offense.

             The trial court sentenced Thompson to 16 months in jail, followed by 12 months of

community custody. As a condition of his community custody, Thompson was required not to

 go into bars, taverns, lounges, or other places whose primary business is the sale of liquor."

Clerk' s Papers at 22. Thompson did not object to this condition at sentencing. Thompson

appeals, challenging only this community custody condition.

                                                DISCUSSION


             Thompson argues, and the State concedes, that the trial court erred by imposing a

community custody condition that prohibits him from entering into places whose primary

business is the sale of liquor. We agree.


             A defendant may challenge illegal or erroneous sentences for the first time on appeal.
State   v.   Bahl, 164 Wash. 2d 739, 744, 193 P.3d 678 ( 2008);   State v. Jones, 118 Wash. App. 199, 204,

76 P.3d 258 ( 2003).        We review de novo whether a trial court had statutory authority to impose

community custody conditions. State v. Armendariz, 160 Wash. 2d 106, 110, 156 P.3d 201 ( 2007).

             RCW 9. 94A.701( 3)( c) requires a sentencing court to sentence an offender to community

custody when the offender is sentenced to jail for possession of a controlled substance. Under

the terms of community custody, a sentencing court has discretionary authority to impose crime -

related prohibitions. RCW 9. 94A.703( 3)( f);State v. Land, 172 Wash. App. 593, 605, 295 P.3d 782

 2013),      review   denied, 177 Wash. 2d 1016 ( 2013). A "crime- related prohibition" is one that


involves " conduct that directly relates to the circumstance of the crime for which the offender

has been       convicted."   RCW 9. 94A. 030( 10).
No. 45929 -9 -II



        A trial court has authority to prohibit alcohol consumption as a community custody

condition, regardless of the underlying offense' s nature. But it lacks authority to prohibit the

purchase and possession of alcohol unless alcohol is " reasonably related to the circumstances of

 the defendant' s]   alleged offenses."   State v. McKee, 141 Wash. App. 22, 34, 167 P.3d 575 ( 2007).

        Here, entering places whose primary business is the sale of liquor does not reasonably

relate to the circumstances of Thompson' s possession of methamphetamine. Thus, the trial court


erred by imposing the community custody condition that prohibits Thompson from entering

places whose primary business is the sale of liquor. McKee, 141 Wash. App. at 34.

        We accept the State' s concession and remand for the trial court to vacate the community

custody condition prohibiting Thompson from entering places whose primary business is the sale

of liquor.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




 We concur:
                                                                        Worswick, P.
                                                                                         J-


                                                     3